Name: COMMISSION REGULATION (EC) No 3478/93 of 17 December 1993 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: economic analysis;  trade policy
 Date Published: nan

 No L 317/32 Official Journal of the European Communities 18 . 12. 93 COMMISSION REGULATION (EC) No 3478/93 of 17 December 1993 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States Mariana Islands ; whereas the 'miscellaneous title in the Annex should be amended in view of the methodological distinction made since 1 January 1993 between the statis ­ tics relating to the trading of goods between Member States and the statistics relating to the trading of goods with third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 1629/88 (2), and in particular Article 41 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid as from 1 January of each year ; Whereas the version thereof valid on 1 January 1993 was annexed to Commission Regulation (EEC) No 208/93 (3) ; whereas from 1 January 1994 account will have to be taken of the change in the customs status, and therefore of the statistical status, of the Republic of San Marino and the new political situation in Eritrea and the Northern HAS ADOPTED THIS REGULATION : Article 1 The version valid on 1 January 1994 of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993. For the Commission Henning CHRISTOPHERSEN Member of the Commission (') OJ No L 183, 14 . 7. 1975, p. 3 . 0 OJ No L 147, 14. 6. 1988 , p. 1 . O OJ No L 25, 2. 2. 1993, p . 11 . 18 . 12. 93 Official Journal of the European Communities No L 317/33 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1994) EUROPE Including Monaco Community 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Germany Including the territory of the former German Democratic Republic ; including the Austrian territories of Jungholz and Mittelberg ; excluding the territory of Biisingen Excluding San Marino Great Britain , Northern Ireland, British Channel Islands and Isle of Man Including Azores and Madeira Including Balearic Islands 005 Italy 006 United Kingdom 007 Ireland 008 Denmark 009 Greece 010 Portugal 011 Spain Spanish territories not included in the statistical territory 021 Canary Islands Spanish territories not included in the customs or statistical territory 022 Ceuta and Melilla Other European countries and territories 024 Iceland 028 Norway Including PeÃ ±Ã ³n de Velez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands Including Svalbard Archipelago and Jan Mayen Island 030 Sweden 032 Finland 036 Switzerland Including Aland Islands Including Liechtenstein, the German territory of Biisingen and the Italian parish of Campione d'ltalia Excluding the territories of Jungholz and Mittel ­ berg Including Gozo and Comino 038 Austria 041 Faeroe Islands 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta 047 San Marino 052 Turkey 053 Estonia 054 Latvia 055 Lithuania 060 Poland 061 Czech Republic 063 Slovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania 072 Ukraine No L 317/34 Official Journal of the European Communities 18 . 12. 93 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tajikistan 083 Kyrgystan 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 094 Serbia and Montenegro 096 Territory of the former Yugoslav Republic of Macedonia AFRICA North Africa 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan West Africa 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Cape Verde 248 Senegal 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria Central, East and South Africa 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi 329 St Helena and dependencies Dependencies of St Helena : Ascension and Tristan da Cunha Islands 18 . 12. 93 Official Journal of the European Communities No L 317/35 330 Angola 334 Ethiopia 336 Eritrea 338 Djibouti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies 357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 372 Reunion 373 Mauritius 375 Comoros 377 Mayotte 378 Zambia 382 Zimbabwe 386 Malawi 388 South Africa 389 Namibia 391 Botswana 393 Swaziland 395 Lesotho AMERICA North America 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon Central and South America 412 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 446 Anguilla 448 Cuba 449 St Christopher and Nevis 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States 458 Guadeloupe 459 Antigua and Barbuda Including Cabinda Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette, Praslin (including La Digue), Fregate , Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy, Amirante, Alphonse, Providence and Aldabra Islands Chagos Archipelago Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) Grande Comore, Anjouan and MohÃ ©li Grande-Terre and Pamanzi Including Puerto Rico Including Swan Islands Including Corn Islands Including the former Canal Zone Including Marie-Galante, lies des Saintes, Petite- Terre Islands, la DÃ ©sirade, St BarthÃ ©lemy and northern part of St Martin No L 317/36 Official Journal of the European Communities 18 . 12. 93 Including northern Grenadines Including southern Grenadines Curasao, Bonaire, St Eustatius, Saba and southern part of St Martin Including Galapagos Islands 460 Dominica 461 British Virgin Islands and Montserrat 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 474 Aruba 478 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 496 French Guiana 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands ASIA Near and Middle East 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 653 Yemen Other Asian countries and territories 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Myanmar 680 Thailand Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah and Fujairah Formerly North Yemen and South Yemen Including Sikkim Formerly Burma 18 . 12. 93 Official Journal of the European Communities No L 317/37 Peninsular Malaysia and eastern Malaysia (Sarawak, Sabah and Labuan) 684 Laos 690 Vietnam 696 Cambodia (Kampuchea) 700 Indonesia 701 Malaysia 703 Brunei 706 Singapore 708 Philippines 716 Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macao AUSTRALIA, OCEANIA AND OTHER TERRITORIES 800 Australia 801 Papua New Guinea 802 Australian Oceania 803 Nauru 804 New Zealand 806 Solomon Islands 807 Tuvalu 809 New Caledonia and dependencies 810 American Oceania 811 Wallis and Futuna Islands 812 Kiribati 813 Pitcairn 814 New Zealand Oceania 815 Fiji 816 Vanuatu 817 Tonga 819 Western Samoa 820 Northern Mariana Islands 822 French Polynesia 823 Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei) 824 Marshall Islands 890 Polar regions Including New Britain, New Ireland, Lavongai, Admiralty Islands, Bougainville, Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archipelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Islands Not including Ross Dependency (Antarctica) Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island American Samoa ; Guam ; Minor United States outlying islands (Baker, Howland, Jarvis, Johnston, Kingman Reef, Midway, Navassa, Palmyra and Wake) ; Palau Including Alofi Including Henderson, Ducie and Oeno Islands Tokelau and Niue Islands ; Cook Islands Marquesas Islands, Society Islands, Gambier Islands, Tubuai and Tuamotu Archipelago ; also Clipperton Island Arctic regions not elsewhere specified or classi ­ fied ; Antarctica ; also Nouvelle-Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island ; South Georgia and South Sandwich Islands No L 317/38 Official Journal of the European Communities 18 . 12. 93 MISCELLANEOUS 950 Stores and provisions or 951 Stores and provisions in the context of trade with third countries 952 Stores and provisions in the context of trade with third countries 958 Countries and territories not determined or 959 Community Member States not determined in the context of intra-Community trade 960 Countries and territories not determined in the context of trade with third countries 977 Countries and territories not disclosed for commercial or military reasons or 978 Countries and territories not disclosed for commercial or military reasons in the context of intra-Community trade 979 Countries and territories not disclosed for commercial or military reasons in the context of trade with third countries Optional Optional Optional Optional Optional Optional Optional Optional Optional